 390DECISIONSOF NATIONALLABOR RELATIONS BOARDas distinguished from those sought by the Petitioner, are specialistsin suchsteamand aviation gas turbines and primarily service onlysuch products.They are under the ultimate supervision of the vicepresident of the steam division and the vice president in charge ofdefense product production.The latter service engineers for themanufacturing plant are included in the professional unit, herein-before set forth, at the South Philadelphia plant.The record shows that those engineers herein sought by the Peti-tioner, on frequent occasions, perform similar work to that of theservice engineers or headquarter's engineers who work at the SouthPhiladelphia plant.They also consult with the service engineersor headquarter's engineers at the South Philadelphia plant and re-quest their assistance when they have difficulty servicing steam tur-bines located in the Middle Atlantic States.Moreover, the engineershere sought and those attached to the South Philadelphia manufac-turing operation are all professional employees, and it appears thatthey have common interests.In view of the foregoing, and as it appears that a majority of theelectric and steam service engineers herein sought to be separatelyrepresented by the Petitioner are currently included in the profes-sionalunit at the South Philadelphia plant, we find that the unitrequested is inappropriate for collective-bargaining purposes.Ac-cordingly, we shall dismiss the petition.[The Board dismissed the petition.]CHAIRMAN FARMER andMEMBERMURDOCK took no part in the con-sideration of the above Decision and Order.ALABAMA-TENNESSEENATURALGASCOMPANYandINTERNATIONALUNION OF OPERATING ENGINEERSLOCAL660, AFL,PETITIONER.CaseNo. 10-RC-9827.October 18, 19.54Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Philip B. Cordes, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.110 NLRB No 52 ALABAMA-TENNESSEENATURAL GAS COMPANY3913.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all operation and maintenance em-ployees of the Employer at Decatur and Sheffield, Alabama, and atCorinth, Mississippi.The Employer is engaged in the interstate trans-mission of natural gas to customers who in turn sell to users. Its head-quarters are at Muscle Shoals, Alabama, which is the focal point ofits pipelines.Apparently the physical operation of its properties isdivided between a pipeline maintenance department and a gas measur-ing department.District headquarters are maintained at Decatur,Sheffield, and Corinth, and the employees sought by the Petitioner arepipelinemaintenance employees.Depending upon supervisory ex-clusions they number 15 to 20 in all.The Employer would also in-clude in the unit eight more employees who constitute the gas measur-ing department.These employees "man" the checkmeter stations atMuscle Shoals, and apparently some in the field, adjusting pressure,metering the gas, and repairing meters.They also take and relay ra-dio messages.The Employer contends that its operation is an inte-grated one, that it interchanges employees between pipeline mainte-nance crews and meter repair work particularly as between less skilledemployees, and that measurement department employees are out in thefield a considerable portion of time.The Petitioner did not actuallyrefute this testimony but contends that because of separate functionand separate supervision, gas measurement department employeesshould not be included in the unit.These gas measurement employeesseem to be in the nature of terminal employees whom we have found, incases involving pipelines, to be appropriately included in units withemployees having duties similar to this Employer's pipeline crews.SeeGreat Lakes Pipe Line Company,56 NLRB 227, 64 NLRB 1296;Texas Empire Pipe Line Co.,19 NLRB 631, 639.On this record, wefind that all operating and maintenance employees of the Employer,including gas measuring employees, constitute an appropriate unit.Supervisory ContentionsThe Employer would include in the unit, and the Petitioner wouldexclude as supervisors, the following employees : The district foremanand the crew foreman at Corinth, the equipment foreman at Sheffield,and the subforeman and the crew foreman at Decatur.Apparentlythe Employer takes the position that all supervision is furnished forthe pipeline maintenance department by the general foreman and thepipeline superintendent, and for the gas measuring department by thegas measuring superintendent.The Employer introduced testimony 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDto show that employees in the disputed categories have no authorityto hire or discharge.At the end of the hearing the Petitioner requested a continuance,stating that had it known that the Employer would takesuch a posi-tion on the question of supervision, it would have requestedthe issu-ance of subpenas for various employees to refute it. The hearingofficer refused the continuance, stating that the Petitioner must havebeen awareof the Employer's positionbecauseit knew as the result ofa prehearingconferencethat the Employer's estimateof the total unitcomplement was considerably larger than the Petitioner's.The Peti-tionerdid not press the matter further and no briefs havebeen filedby theparties.The districtforemanat Corinth directs the work of hiscrew andapproves their timecards.His basis of pay is monthly; that of thecrewhourly.Whether he effectively recommends hire and discharge,the Employer's witnesswas unable to say.At Decatur there is asubforemanrather than a districtforemanbecause the general foremanis permanently stationed at Decatur andspendsmore than halfof his timewith the Decatur crew.When awayfrom Decatur during the day, the generalforeman "linesup" workbefore leaving and returns to check on it before the end of the day.At Sheffield there is an equipment foreman but no districtforeman.He is a skilled mechanic responsible for maintaining bulldozers andtractors,with authority comparable to that of the Corinth districtforeman.The crew foremen, one at Corinth and one at Decatur, direct thework of the crew only occasionally, in the absence of the district fore-man or subforeman as the casemay be. The rest of the time they workas laborers.On this record we find that the Corinth district foreman and theSheffield equipmentforeman aresupervisors within the meaning ofthe Act.We do not, however, find that the Decatur subforeman andthe Corinth and Decatur crew foremen are supervisors because what-ever supervisory authority they may have appears to be of a sporadicnature.SeeHelms Motor Express, Inc.,107 NLRB 132; see alsoTheClinton Construction Company, 107NLRB 946.In addition to the disputed categories, testimony was taken concern-ing the meter inspector of the gas measuring department.He is askilled employee whose main function is to test and maintainmeters.He works along with and to some extent directs the work of meterrepairmenin the department.Testimony that he has no authority tohire, discharge, discipline, or transfer employees nor effectively torecommend such action, was not disputed.We shall include him in theunit. SCIENTIFIC RESEARCH COMPANY393We find that all operating and maintenance employees of the Em-ployer at its natural gas operation in the States of Tennessee, Missis-sippi, and Alabama, including gas measuring employees, but exclud-ing office clerical employees, the Corinth district foreman, the Sheffieldequipment foreman, guards, and supervisors as defined in the Act, con.stitute a unit appropriate for collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]DEAN K. CHILD AND GENEVA L. CHILDD/ /ASCIENTIFIC RESEARCHCOMPANY,'PETITIONERandDISTRICT LODGE No. 24,INTERNATIONALASSOCIATION OF MACHINISTS,AFL.Case No. 36-RM-115.October18, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before E. G. Strumpf, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the reprsenta-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.On January 16, 1953, the Employer-Petitioner and the Union exe-cuted a 1-year collective-bargaining agreement, effective February5, 1953, covering the Employer's hourly paid production and main-tenance employees and providing for automatic renewal in the absenceof notice to terminate or modify given by either party to the other 60days prior to the expiration of the contract.Pursuant to the fore-going provision, on December 3, 1953, the Union sent timely notice tothe Employer of its desire to modify the agreement and, in the notice,included its proposed amendments and modifications.Thereafter, and between the date of the notice and February 1,1954, the parties had two meetings at which they failed to reachagreement on the Union's proposals.On February 1, 1954, the Em-ployer, by letter, submitted to the Union a set of counterproposals inwhich it offered to amend the recognition article of the then expiringIThe name of the Employer appearsasamended at the hearing.110 NLRB No. 57.